PER CURIAM.
We initially accepted jurisdiction to review the decision of the Second District Court of Appeal in *936Richards v. State , 128 So.3d 959 (Fla. 2d DCA 2013), on grounds of express and direct conflict with this Court's decision in Williams v. State , 123 So.3d 23 (Fla. 2013). See art. V, § 3(b)(3), Fla. Const. Having considered the Second District's opinion and the briefs of the parties, upon further review, we have determined that we should exercise our discretion and discharge jurisdiction. Accordingly, we hereby dismiss review.
It is so ordered.
LABARGA, C.J., and PARIENTE, LEWIS, QUINCE, POLSTON, and LAWSON, JJ., concur.
CANADY, J., concurs in result.